

	

		III

		108th CONGRESS

		2d Session

		S. RES. 451

		IN THE SENATE OF THE UNITED STATES

		

			October 7, 2004

			Mr. Lautenberg submitted

			 the following resolution; which was referred to the

			 Committee on Governmental

			 Affairs

		

		RESOLUTION

		Expressing the sense of the Senate that a

		  postage stamp should be issued honoring Oskar Schindler.

	

	

		Whereas during the Nazi occupation of Poland, Oskar

			 Schindler personally risked his life and that of his wife to provide food and

			 medical care and saved the lives of over 1,000 Jews, many of whom later made

			 their homes in the United States;

		Whereas Oskar Schindler also rescued about 100 Jewish men

			 and women from the Golezow concentration camp, who lay trapped and partly

			 frozen in 2 sealed train cars stranded near Brunnlitz;

		Whereas millions of Americans have been made aware of the

			 story of Schindler's bravery;

		Whereas on April 28, 1962, Oskar Schindler was named a

			 Righteous Gentile by Yad Vashem; and

		Whereas Oskar Schindler is a true hero and humanitarian

			 deserving of honor by the United States Government: Now, therefore, be

			 it

		

	

		That it is the sense of the Senate

			 that the Postal Service should issue a stamp honoring the life of Oskar

			 Schindler.

		

